SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 31, 2015 POAGE BANKSHARES, INC. (Exact Name of Registrant as Specified in Charter) Maryland 001-35295 45-3204393 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 1500 Carter Avenue, Ashland, Kentucky (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code:(606) 324-7196 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. Effective May 31, 2015, Poage Bankshares, Inc. (“Poage”), the holding company for Town Square Bank (“Town”), completed its previously reported acquisition of Commonwealth Bank, F.S.B., Mt. Sterling, Kentucky (“Commonwealth”), in a conversion merger transaction.As result of the conversion merger transaction, Commonwealth converted from a mutual to stock institution and merged with and into Town, with Town as the surviving institution, and Poage issued and sold 166,221 shares of common stock at a price of $12.73 per share to depositor and borrower members of Commonwealth in a subscription offering and to stockholders of Poage and members of the general public in a community offering.For additional information, reference is made to the press release dated June 1, 2015, which is attached hereto as Exhibit 99.1 and incorporated herein by reference. Item 9.01 Financial Statements and Exhibits (a) Not Applicable. (b) Not Applicable. (c) Not Applicable. (d) Exhibits. Press Release dated June 1, 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. POAGE BANKSHARES, INC. DATE: June 3, 2015 By: /s/ Ralph E. Coffman, Jr. Ralph E. Coffman, Jr. President and Chief Executive Officer
